Case 5:19-cv-00256-JGB-KK Document 45 Filed 06/19/20 Page 1 of 1 Page ID #:644




  1
  2
  3                                                                             JSͲ6
  4                                                    

  5
  6
                                  UNITEDSTATESDISTRICTCOURT
  7
                     CENTRALDISTRICTOFCALIFORNIA–EASTERNDIVISION
  8
                                                       
  9       STEPHENJAMESLATTIN,                                  CaseNo.EDCV19Ͳ256JGB(KKx)
                                                              
10                                                            
                                                  Plaintiff, 
11
                     v.                                                   JUDGMENT
12
          COUNTYOFSANBERNARDINO,etal.,
13
14                                            Defendants.
      
15    
16    TOALLPARTIESANDTHEIRATTORNEYSOFRECORD:
17            PursuanttotheOrderfiledconcurrentlyherewith,theCourtGRANTS
18    Defendant’smotionforsummaryjudgment.Plaintiff’sclaimsareDISMISSED
19    WITHPREJUDICE.TheClerkisdirectedtoclosethecase.
20
              JudgmentisenteredinfavorofDefendants.
21    
          
22
          Dated:June19,2020
23                                                                                                
24                                                    THEHONORABLEJESUSG.BERNAL
                                                       THE HO
                                                            ONORABLE JESUS G. BERNAL
                                                       United States District Judge
                                                      UnitedStatesDistrictJudge
25
26    
27
28
